Citation Nr: 1610472	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-03 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to May 1972 and from November 1990 to July 1991, with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The matter is now appropriately before the Buffalo, New York RO.

This matter was previously remanded by the Board in April 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that the Veteran has a currently diagnosed bilateral hearing loss disability that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Compliance with Stegall

As noted in the Introduction, the Board remanded this matter most recently in April 2014, instructing the RO to: (1) obtain updated VA treatment records; (2) schedule the Veteran for a VA examination to determine the etiology of his claimed bilateral hearing loss disability; and (3) readjudicate the issue on appeal.

VA took appropriate steps to obtain updated VA treatment records.  The Veteran was scheduled for and attended an August 2014 VA audiological examination.  VA readjudicated the matter in a September 2014 Supplemental Statement of the Case (SSOC).

As a result of these steps taken, the Board finds that there has been compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was advised by an August 2007 letter of the evidence and information necessary to substantiate his claims and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided prior to the March 2008 rating decision now on appeal.  As a result, VA has complied with its duty to notify requirements.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, and VA treatment records, to include VA examinations with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist. 

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran was afforded a VA examination in August 2014 for his claimed bilateral hearing loss disability.  The Board notes that audiological test results were not valid for rating purposes.  The examiner explained that the Veteran's reliability was "fair to poor during testing."  Specially, pure tone thresholds were retested four times with reinstruction with only slight improvement in reliability.  The examiner observed that even with retesting, there was significant pure-tone and speech reception threshold disagreement.  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Here, the Veteran's failure to fully cooperate with examination has resulted in invalid test results.  Despite the Veteran's inability to provide accurate pure tone thresholds, the examiner considered the Veteran's relevant medical history and provided a well-reasoned and adequately supported opinion regarding the etiology of any current hearing loss.   

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

III. Service Connection Bilateral Hearing Loss

Generally, service connection may be granted for a disability or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as "chronic" under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).

In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred or aggravated in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's August 2014 VA audiological examination the examiner concluded that the Veteran's pure tone thresholds could not be tested at any frequency.  The examiner explained that:

Veteran's reliability was fair to poor during testing.  Pure tones had to be retested four times with reinstruction each time with slight improvement in reliability, but there is still significant pure-tone average and speech reception threshold disagreement.

Speech recognition scores were 98 percent in the right ear and 94 percent in the left ear.  Thus, the Veteran's August 2014 examination did not confirm the presence of a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  It is unclear that the Veteran has ever been diagnosed with a hearing loss disability consistent with 38 C.F.R. § 3.385.  In light of that, the preponderance of the evidence seems to establish that a bilateral hearing loss disability has not been present at any time during the pendency of this claim.  See Brammer, supra.

Nevertheless, the Board does note that a December 2002 medical examination does document objective findings consistent with a hearing loss disability in the left ear.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
5
5
LEFT
40
30
30
25
20

While subsequent audiological testing has not confirmed such a disability, the Board acknowledges that it is possible that the Veteran has a current hearing loss disability.  However, even if the Board did assume that the Veteran has a current hearing loss disability, service connection would still not be warranted.  In reaching this finding, the Board has conceded exposure to in-service noise exposure as the Veteran's DD Form 214 is consistent with at least some noise exposure.

The Veteran underwent audiometric testing at his February 1970 enlistment examination with the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
5
LEFT
10
5
10
N/A
5

The Veteran underwent audiometric testing at his 1972 separation examination with the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
5
N/A
5
LEFT
0
5
10
N/A
15

The Veteran underwent audiometric testing at a June 1986 enlistment examination for the National Guard with the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
5
10
5
5

The Veteran underwent audiometric testing at an October 1990 periodic examination with the following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
10
10
5
5

The Veteran underwent audiometric testing at an August 1991 examination with the 

following results:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
20
10
10
5
5

Speech recognition testing was not performed at any of the service examinations.  Service treatment records do not show any complaints, treatment, or diagnosis of hearing loss. 

At the Veteran's August 2014 VA examination, the examiner noted that the Veteran reported noise exposure in from artillery and explosions in the military.  The Veteran denied occupation or recreational noise exposure.  The examiner concluded that there was not a permanent positive threshold shift greater than normal measurement variability at any frequency between 500 and 6000 HZ for either the right or left ear.  The examiner then concluded that it was less likely than not that a bilateral hearing loss disability was caused by or a result of an event in military service.  The examiner provided the following rationale:

This writer was asked to consider the Veteran's period of service from April 1970-May 1972, and from November 1990-July 1991.  The Veteran's records were reviewed.  His separation physical from 1972 shows no significant threshold shift when compared to his enlistment physical from 1970.  An audiogram from 10/14/90 was compared to an audiogram from 6/3/95 and shows no significant threshold shift over that 5 year period, which includes his second period of active duty service.  There is no evidence to show that hearing loss was incurred in those periods of service.  An audiogram from July 2007 was located and also shows that the veteran had normal hearing at that time.

The available medical evidence does not establish a connection between the Veteran's claimed bilateral hearing loss disability and the Veteran's active military service.  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and a current hearing loss disability consists solely of the Veteran's current assertions.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his currently claimed bilateral hearing loss disability and his military service.  

The Veteran is competent to report symptoms such as difficulty hearing others. However, to the extent that the Veteran has alleged his claimed bilateral hearing loss is related to service, the Board finds that he is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, he is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Likewise, the Veteran is not competent to opine that any hearing impairment rose to the level necessary to establish a disabling hearing loss disability under 38 C.F.R. § 3.385.  Such opinions require specific medical training and are beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contentions with regard to a medical nexus between his claimed bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own bilateral hearing loss claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  While the Veteran is competent to report difficulty hearing over the years since service, the Board notes that hearing loss was not reported at the time of his service discharge.  The Board finds that to the extent he has alleged any continuity of symptomatology, his current statements regarding a continuity of a claimed bilateral hearing loss disability since service are outweighed by the VA examiner's opinion.  The lack of complaints or diagnosis of hearing loss disability at service separation coupled by the lack of complaints of hearing loss during that time period contradict any current assertion that his current claimed bilateral hearing loss disability was initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on any assertion of the Veteran that there has been a continuity of symptomatology dating to service. 

Therefore, while there is some favorable evidence, primarily the Veteran's bare assertions, the Board has placed greater probative weight on the VA examination report, rendered by a medical provider as opposed to a layperson, that do not establish an etiological link between current hearing loss disability and active military service.  The medical opinion outweighs the Veteran's lay contentions. 

The Board appreciates the Veteran's contentions related to his bilateral hearing loss. However, the grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  As previously noted, it is unclear that the Veteran has a current bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, as explained above, if it was determined that the Veteran had a current bilateral hearing loss disability, the evidence of record does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  As a result, service connection is not warranted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


